Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following agreement entered into between counsel for the respective parties:
IT I-S HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and initialed FH by Examiner F. Hennigan, consists of Talc, appraised on the basis of United States value, as that value is defined in Section 402(a), Value (Alternative), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the United States value found by the Appraiser was $63.00 per 2,000 pounds.
IT IS FURTHER STIPULATED AND AGREED that United States value is the proper basis for appraisement and that the correct United States value, as defined aforesaid, is $33.05 per 2,000 pounds.
IT IS FURTHER STIPULATED AND AGREED that this appeal for reap-praisement be submitted on this stipulation.
On the agreed facts, I find and hold United States value, as that value is defined in section 402a, Value (Alternative), of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise here involved and that such value is $33.05 per 2,000 pounds.
Judgment will issue accordingly.